SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

292
KA 12-01482
PRESENT: SCUDDER, P.J., CENTRA, FAHEY, PERADOTTO, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

TEVIN MORROW, DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (KRISTIN M. PREVE OF
COUNSEL), FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (DAVID A. HERATY OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Erie County Court (Michael L.
D’Amico, J.), rendered June 13, 2012. The judgment convicted
defendant, upon his plea of guilty, of assault in the first degree,
criminal possession of a weapon in the second degree and assault in
the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: On appeal from a judgment convicting him upon his
plea of guilty of, inter alia, assault in the first degree (Penal Law
§ 120.10 [3]), defendant contends that his waiver of the right to
appeal was not knowingly, voluntarily, and intelligently entered. We
reject that contention (see generally People v Lopez, 6 NY3d 248, 256;
People v Ripley, 94 AD3d 1554, 1554, lv denied 19 NY3d 976). The
valid waiver by defendant of the right to appeal encompasses his
contention concerning the severity of the sentence (see People v
Lococo, 92 NY2d 825, 827; People v Raynor, 107 AD3d 1567, 1568).
Contrary to defendant’s further contention, even assuming, arguendo,
that there was sufficient evidence of “mitigating circumstances that
bear directly upon the manner in which the crime was committed” to
render defendant eligible for youthful offender status (CPL 720.10 [3]
[i]), we nevertheless conclude that County Court did not abuse its
discretion in declining to grant him youthful offender status under
the circumstances of this case (see People v Fowler-Graham, 92 AD3d
1225, 1226, lv denied 19 NY3d 960; People v Scott, 31 AD3d 1190, 1191;
People v Terry, 19 AD3d 1039, 1040, lv denied 5 NY3d 833).



Entered:    March 21, 2014                         Frances E. Cafarell
                                                   Clerk of the Court